DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/19/2022 has been entered. Claims 1-2, 5, 7-8, 13-16, 51, 54-63 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 02/28/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Randal Ayers on 06/27/2022.
The application has been amended as follows: 

51. (Currently Amended) A microwave antenna system, comprising: 
a parabolic reflector antenna having a feed bore; and 
a feed assembly that includes: 
a coaxial waveguide structure that extends through the feed bore, the coaxial waveguide structure including a central waveguide and an outer waveguide that circumferentially surrounds the central waveguide; 
a sub-reflector; 
a first dielectric block positioned between the coaxial waveguide structure and the sub-reflector; 
a second dielectric block positioned between the coaxial waveguide structure and the sub-reflector; 
an intermediate waveguide positioned between the central waveguide and the outer waveguide; and 
a third dielectric block positioned between the coaxial waveguide structure and the sub-reflector, the third dielectric block being separate from the first and second dielectric blocks, 
wherein one of the central waveguide and the outer waveguide extends further from the feed bore towards the sub-reflector than the other of the central waveguide and the outer waveguide;
wherein the first, second, and third dielectric blocks each extend outwardly from a distal end of the coaxial waveguide structure.

61. (New) A microwave antenna system, comprising: 
a parabolic reflector antenna having a feed bore; and 
a feed assembly that includes: 
a coaxial waveguide structure that extends through the feed bore, the coaxial waveguide structure including a central waveguide and an outer waveguide that circumferentially surrounds the central waveguide; 
a sub-reflector; 
a first dielectric block that has a first end that is received within an end portion of the central waveguide; and 
a second dielectric block positioned between the coaxial waveguide structure and the sub-reflector, the second dielectric block being separate from the first dielectric block;
wherein one of the central waveguide and the outer waveguide extends further from the feed bore towards the sub-reflector than the other of the central waveguide and the outer waveguide, and 
wherein a diameter of the end portion of the central waveguide that receives the first end of the first dielectric block is constant;
wherein the second dielectric block includes an annular disk that is spaced apart from a distal end of the outer waveguide and that is mounted on an outer surface of the end portion of the central waveguide.

63. (Cancelled) 

Allowable Subject Matter
Claims 1-2, 5, 7-8, 13-16, 51, 54-62 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to the arguments submitted 04/19/2022, and in view of the examiner amendments made above, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Kidal (US 6137449), Mizzoni et al. (US 2019/0006770), Shea et al. (US 2011/0291903), Gothard et al. (US 2005/0099350), Flynn et al. (US 6720932), and the other cited references are all cited as teaching some elements of the claimed invention including a parabolic reflector antenna, a feed assembly, a coaxial waveguide structure, an intermediate waveguide, a sub-reflector, a first dielectric block, a second dielectric block, a third dielectric block, a feed assembly interface.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845